Citation Nr: 1505881	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUE

Entitlement to an effective date earlier than June 13, 2008, for the award of service connection for status post myocardial infarction with coronary angioplasty and stenting.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his January 2013 substantive appeal, the Veteran requested a Board hearing in connection with the issue on appeal.  Correspondence dated in September 2013 shows the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).


FINDING OF FACT

Prior to June 13, 2008, VA did not receive any communication or action indicating an intent to apply for entitlement to service connection for a heart disability, to include status post myocardial infarction with coronary angioplasty and stenting.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 13, 2008, for the award of entitlement to service connection for status post myocardial infarction with coronary angioplasty and stenting have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A September 2010 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the award of service connection for status post myocardial infarction with coronary angioplasty and stenting represented substantiation of the Veteran's claim, and thus the filing of a notice of disagreement with the effective date did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, the Board finds that any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence.  The Veteran also underwent VA examination in October 2010 in connection with his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record shows the VA examiner reviewed the record, performed a physical evaluation of the Veteran, and provided sufficient clinical findings.  As such, the Board finds the VA examination sufficient and adequate.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  It is also noteworthy that determinations regarding effective dates for awards are based on what was shown by the record at various points in time and the application of governing law to those findings.  Generally,  further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue decided herein, and the Board does not find that the record indicates any such records are outstanding.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The effective date of an evaluation and award of compensation based on an original claim for compensation will be the day following separation from active duty or the date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date of an evaluation and award of compensation on an original claim of compensation, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In an October 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart disability, and the Veteran did not appeal that decision.  However, following a special review of the Veteran's record, the RO granted entitlement to service connection for status post myocardial infarction with coronary angioplasty and stenting on the basis of the Secretary's establishment of ischemic heart disease as a disability for which service connection was presumptively warranted due to exposure to herbicides in the Republic of Vietnam.  In the November 2010 rating decision, the RO assigned an effective date for the award of service connection of June 13, 2008, the date of receipt of what the RO determined to be the earliest claim for service connection.  

Here, the Veteran asserts that because VA was aware at the time of his initial claim that he had a coronary angioplasty and stenting in October 2004, he is entitled to an earlier effective date for the grant of service connection.  However, the Board finds it probative that the record does not contain any correspondence received prior to the Veteran's June 2008 claim concerning a claim for a heart disability.  Although a December 2006 VA treatment record shows the Veteran underwent an Agent Orange examination during which it was noted that he had a history of coronary artery disease, the evidence does not show that VA received any notice of an intent to file a claim at that time or at any time following the Veteran's separation from service and prior to the formal claim received in June 2008.  Accordingly, the Board finds the correct date of the claim is June 13, 2008.  This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim, and June 13, 2008, is more than one year after the Veteran's discharge from service.  Furthermore, even if entitlement arose prior to June 13, 2008, as the Veteran asserts, there is no basis for an earlier effective date since the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Therefore, the Board finds that the claim for an effective date prior to June 13, 2008, for the grant of entitlement to service connection for status post myocardial infarction with coronary angioplasty and stenting must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER

Entitlement to an effective date earlier than June 13, 2008, for the award of service connection for status post myocardial infarction with coronary angioplasty and stenting is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


